New Income FundI Class (I Class), offered since August 28, 2015. I Class shares generally are available only to investors meeting a $1,000,000 minimum investment or certain other criteria. I Classes do not pay Rule 12b-1 fees. The I Class is also subject to an operating expense limitation (I Class limit). pursuant to which Price Associates is contractually required to pay all operating expenses of the I Class, excluding management fees, interest, borrowing-related expenses, taxes, brokerage commissions, and extraordinary expenses, to the extent such operating expenses, on an annualized basis, exceed 0.05% of average net assets. This agreement will continue until September 30, 2018, and may be renewed, revised or revoked only with approval of the funds Board. The I Class is required to repay Price Associates for expenses previously paid to the extent the classs net assets grow or expenses decline sufficiently to allow repayment without causing the classs operating expenses to exceed the I Class limit. However, no repayment will be made more than three years after the date of a payment or waiver. Pursuant to these agreements, $1,000 of expenses were waived/paid by Price Associates during the six months ended November 30, 2015. Including these amounts, expenses previously waived/paid by Price Associates in the amount of $15,000 remain subject to repayment by the fund at November 30, 2015. For the period ended November 30, 2015, the I Class operated below its expense limitation.
